As filed with the Securities and Exchange Commission on March 7, 2014 File No. 812- UNITED STATES OF AMERICA BEFORE THE SECURITIES AND EXCHANGE COMMISSION Application for an Order under Section 6(c) of the Investment Company Act of 1940 for an exemption from Sections 2(a)(32), 5(a)(1), 18(f)(1), 18(i), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act, under Sections 6(c) and 17(b) of the Act, for an exemption from Sections 17(a)(1) and (a)(2) of the Act In the Matter of The Vanguard Group, Inc. Vanguard Montgomery Funds Vanguard Marketing Corporation Vanguard Morgan Growth Fund Vanguard Admiral Funds Vanguard Municipal Bond Funds Vanguard Bond Index Funds Vanguard New Jersey Tax-Free Funds Vanguard California Tax-Free Funds Vanguard New York Tax-Free Funds Vanguard Charlotte Funds Vanguard Ohio Tax-Free Funds Vanguard Chester Funds Vanguard Pennsylvania Tax-Free Funds Vanguard CMT Funds Vanguard Quantitative Funds Vanguard Convertible Securities Fund Vanguard Scottsdale Funds Vanguard Explorer Fund Vanguard Specialized Funds Vanguard Fenway Funds Vanguard STAR Funds Vanguard Fixed Income Securities Funds Vanguard Tax-Managed Funds Vanguard Horizon Funds Vanguard Trustees’ Equity Fund Vanguard Index Funds Vanguard Valley Forge Funds Vanguard Institutional Index Funds Vanguard Variable Insurance Funds Vanguard International Equity Index Funds Vanguard Wellesley Income Fund Vanguard Malvern Funds Vanguard Wellington Fund Vanguard Massachusetts Tax-Exempt Vanguard Whitehall Funds Funds Vanguard Windsor Funds and Vanguard Money Market Reserves Vanguard World Fund PLEASE SEND ALL COMMUNICATIONS AND ORDERS TO: Barry A. Mendelson W. John McGuire, Esq. The Vanguard Group, Inc. Michael Berenson, Esq. Mail Stop V26 Bingham McCutchen LLP P.O. Box 2600 2treet N.W. Valley Forge, PA 19482-2600 Washington, D.C. 20006 Page 1 of 81 sequentially numbered pages (including exhibits) TABLE OF CONTENTS Page I. INTRODUCTION 5 A. Summary of Application 5 B. Comparability to Prior Commission Orders 7 II. THE APPLICANTS 8 A. The Trusts 8 B. The Adviser 10 C. The Distributor 10 III. APPLICANTS PROPOSAL 11 A. Operation of the Funds 11 1. Capital Structure and Voting Rights; Book-Entry 11 2. Investment Objectives 11 3. Implementation of Investment Strategy 13 4. Depositary Receipts 13 5. Listing Market 14 B. Purchases and Redemptions of ETF Shares and Creation Units 14 1. Composition of Creation Baskets 15 2. Clearance and Settlement of Creation and Redemption Transactions 19 3. Pricing of ETF Shares 24 4. Conversion of Conventional Shares into ETF Shares 24 C. Likely Purchasers of ETF Shares 28 D. Disclosure Documents 29 E. Sales and Marketing Materials 30 F. Availability of Information Regarding ETF Shares 30 G. Operational Fees and Expenses; Shareholder Transaction Expenses 32 H. Shareholder Reports 32 I. Regulatory Concerns 33 2 TABLE OF CONTENTS (contd) Page IV. IN SUPPORT OF THE APPLICATION 35 A. Request for Relief and Basis for Relief 35 B. Benefits of the Proposal 38 1. Intra-Day Trading 39 2. Maintaining a Competitive Position in the Global Securities Markets 39 V. REQUEST FOR ORDER 40 A. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 40 B. Sections 18(f)(1) and 18(i) 42 1. Need for Relief 42 2. Compliance with Rule 18f-3 43 3. Conflicts of Interest 48 4. Investor Confusion 59 5. Tax differences 61 6. Legislative history of Section 18 62 7. Summary of case for relief from Sections 18(f)(1) and 18(i) 65 C. Exemption from the Provisions of Section 22(d) and Rule 22c-1 66 D. Exemption from the Provisions of Section 22(e) 70 E. Exemption from the Provisions of Sections 17(a)(1) and 17(a)(2) 73 VI. EXPRESS CONDITIONS TO THIS APPLICATION 77 IX. NAMES AND ADDRESSES 79 VII. PROCEDURAL MATTERS, CONCLUSION AND SIGNATURES 80 3 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 - x : In the matter of : : Application for an Order under Section 6(c) : of the Investment Company Act : of 1940 for an exemption from Sections The Vanguard Group, Inc. : 2(a)(32), 5(a)(1), 18(f)(1), 18(i), 22(d) and Vanguard Marketing Corporation and : 22(e) of the Act and Rule 22c-1 under the Vanguard Admiral Funds Vanguard Bond Index Funds Vanguard California Tax-Free Funds Vanguard Charlotte Funds Vanguard Chester Funds Vanguard CMT Funds Vanguard Convertible Securities Fund Vanguard Explorer Fund Vanguard Fenway Funds Vanguard Fixed Income Securities Funds Vanguard Horizon Funds Vanguard Index Funds Vanguard Institutional Index Funds Vanguard International Equity Index Funds Vanguard Malvern Funds Vanguard Massachusetts Tax-Exempt Funds Vanguard Money Market Reserves Vanguard Montgomery Funds Vanguard Morgan Growth Fund Vanguard Municipal Bond Funds Vanguard New Jersey Tax-Free Funds Vanguard New York Tax-Free Funds Vanguard Ohio Tax-Free Funds Vanguard Pennsylvania Tax-Free Funds Vanguard Quantitative Funds Vanguard Scottsdale Funds Vanguard Specialized Funds Vanguard STAR Funds Vanguard Tax-Managed Funds Vanguard Trustees Equity Fund Vanguard Valley Forge Funds Vanguard Variable Insurance Funds Vanguard Wellesley Income Fund Vanguard Wellington Fund 4 Vanguard Whitehall Funds Vanguard Windsor Funds Vanguard World Fund : Act, under Sections 6(c) and (17)(b) : of the Act, for an exemption from : Sections 17(a)(1) and (a)(2) of the Act. File No. 812- : : - x I. INTRODUCTION A. Summary of Application In this application (Application), The Vanguard Group, Inc. (VGI or Adviser), Vanguard Marketing Corporation (VMC or Distributor) and the various trusts that are listed as applicants to this application (Trusts), collectively, the Applicants) apply for and request an order under Section 6(c) of the Investment Company Act of 1940 (the Act) for an exemption from Sections 2(a)(32), 5(a)(1), 18(f)(1), 18(i), 22(d) and 22(e) of the Act and Rule 22c-1 under the Act and, under Sections 6(c) and 17(b) of the Act, for an exemption from Sections 17(a)(1) and (a)(2) of the Act (the Order). Applicants are requesting relief with respect to existing and future series of the Trusts (or other trusts that in the future may rely on this Order) that are (a) actively-managed and (b) offer an exchange-traded class of shares (such series hereafter referred to as Applicant Funds or Funds). 1 The Order would permit, among other things, (a) an existing actively-managed open-end investment company to issue an exchange-traded class of shares (ETF Shares) 2 that are redeemable in large aggregations only (Creation Units); (b) secondary market transactions in ETF Shares at negotiated prices on a 1 All entities that currently intend to rely on the Order are named as Applicants. Any other entity that relies on the Order in the future will comply with the terms and conditions of the application. 2 As used in this Application, the term ETF Shares refers to the exchange-traded nature of the shares and includes shares issued by both index and actively managed Vanguard funds. 5 national securities exchange (Listing Market), as defined in Section 2(a)(26) of the Act, rather than at net asset value (NAV); (c) certain Applicant Funds that invest in foreign securities to pay redemption proceeds more than seven calendar days after ETF Shares are tendered for redemption; and (d) certain affiliated persons of the investment company and affiliated persons of such affiliated persons (second tier affiliates) to buy securities from, and sell securities to, such investment company in connection with the purchase and redemption of aggregations of ETF Shares (all the exemptions requested are collectively referred to as the Relief). 3 The Applicants believe that (a) the requested Relief is necessary or appropriate in the public interest and consistent with the protection of investors and the purposes fairly intended by the policy and provisions of the Act; (b) with respect to the Relief from Section 17(a)(1) and 17(a)(2), (i) the terms of the proposed transactions, including the consideration to be paid or received, are reasonable and fair and do not involve overreaching on the part of any person concerned, (ii) the proposed transactions are consistent with the policy of each Applicant Fund, as recited in its registration statement and reports filed under the Act, and (iii) the proposed transactions are consistent with the general purposes of the Act. 3 VGI and VMC have previously received the exemptive relief necessary to offer ETF Shares of index-based investment companies (Index-Based ETF Shares). See Vanguard Index Funds, et al. , File No. 812-12094, Investment Company Act Rel. Nos. 24680 (Oct. 6, 2000) (notice) and 24789 (Dec. 12, 2000) (order); Vanguard Index Funds, et al. , File No. 812-12912, Investment Company Act Rel. Nos. 26282 (Dec. 2, 2003) (notice) and 26317 (Dec. 29, 2003 (order); Vanguard International Equity Index Funds, et al. , File No. 812-12860, Investment Company Act Rel. Nos. 26246 (Nov. 3, 2003) (notice) and 26281 (Dec. 1, 2003) order; and Vanguard Bond Index Funds, et. al. , File No. 812-13336, Investment Company Act Release Nos. 27750 (March 9, 2007) and 27773 (April 25, 2007) (order). The four exemptive orders cited above, and the applications that requested them, are referred to hereafter as the Vanguard Index ETF Orders and the Vanguard Index ETF Applications. Applicants have also received the exemptive relief necessary for other investment companies to purchase ETF Shares beyond the limits imposed by Section 12(d)(1) of the Act. See Vanguard Index Funds, et al ., File No. 812-13157, Investment Company Act Rel. Nos. 27314 (May 5, 2006) (notice) and 27386 (May 31, 2006) (order). Applicants intend to rely on the 2006 12(d)(1) order with respect to the actively managed Funds that are the subject of this Application and therefore are not requesting 12(d)(1) relief as part of this Application. 6 B. Comparability to Prior Commission Orders The requested relief is very similar to the relief granted by the Securities and Exchange Commission (the Commission) to other actively managed exchange-traded funds (ETFs), including GENCAP Strategies LLC et al. , Calamos Advisors LLC, et al. , and NGAM Advisors, L.P., et al (the Prior Actively Managed ETF Orders) . 4 The primary difference between this Application and the Prior Actively Managed ETF Orders is that this Application also seeks relief from Sections 18(f)(1) and 18(i) of the Act to permit Applicants to offer actively managed ETFs as a separate share class of funds that also offer conventional mutual fund shares. The proposed multiple class structure has previously been considered and approved by the Commission, in the context of index-based ETFs, in connection with the Vanguard Index ETF Orders. 5 The majority of previous Commission orders permitting ETFs, including the Vanguard Index ETF Orders, generally have involved investment companies with portfolio securities selected to correspond to the price and yield performance of a particular securities index. In this case, the Applicant Funds will not attempt to track the performance of a specific securities index. The relief requested herein would permit a Fund to hold securities actively selected by its investment adviser unrelated to the performance of any securities index. Because Applicants seek exemptive relief for an actively managed fund to issue ETF Shares, this Application addresses not only the customary issues raised by an index-based ETF proposal, but also the additional issues the Commission raised concerning the concept of an actively managed ETF. 6 4 GENCAP Strategies LLC, et al. , File No. 812-14048, Investment Company Act Release Nos. 30635 (July 30, 2013) (notice) and 30676 (Aug. 27, 2013) (order); Calamos Advisors LLC, et al. 812- 14169, Investment Company Act Release Nos. 30628 (July 24, 2013) (notice) and 30653 (Aug. 20, 2013) (order); NGAM Advisors, L.P., et al ., File No. 812-13941, Investment Company Act Release Nos. 30594 (July 9, 2013) (notice) and 30643 (Aug. 6, 2013) (order). 5 See supra note 3. 6 Investment Company Act Release No. 25258 (November 8, 2001) (the Concept Release). 7 This Application also addresses the issues raised in the Vanguard Index ETF Applications related to the multi-class relief from Sections 18(f)(1) and 18(i) of the Act. Applicants believe that the relief sought does not raise any unique regulatory concerns and remains appropriate. II. THE APPLICANTS A. The Trusts Each of the Trusts is organized as a Delaware statutory trust and is registered under the Act as an open-end management investment company. Each Trust is authorized to offer an unlimited number of series/Funds. The Trusts will offer and sell their securities pursuant to registration statements on Form N-1A filed with the Commission under the Act and the Securities Act of 1933 (Securities Act). The organizational documents of the Trusts and their constituent Funds permit or will permit each of the Funds to issue shares of different classes. Each Fund will (a) be advised by VGI or an entity controlling, controlled by or under common control with VGI (each such entity or any successor thereto included in the term Adviser) and (b) comply with the terms and conditions stated in this Application. 7 Currently, most of the Funds offer multiple classes of shares. Applicants propose that the Applicant Funds, which currently can only issue shares that are redeemable daily at net asset value (Conventional Shares), be permitted to issue ETF Shares if so authorized by their respective boards of trustees (Boards). Except as set forth in Part V.B.2 below, the Funds will comply in all respects with Rule 18f-3, which permits an open- end investment company to issue more than one class of shares. Prior to offering ETF Shares to 7 For the purposes of the Order, successor is limited to an entity that would result from reorganization into another jurisdiction or a change in the type of business organization. 8 the public, a Fund will have amended or adopted, as necessary, the written plan required by paragraph (d) of Rule 18f-3 (the 18f-3 Plan). In amending/adopting the 18f-3 Plan, the Board of each Fund, including a majority of the trustees who are not interested persons of the Fund, will determine, for each Fund, that the expense allocation among the existing classes of Conventional Shares and ETF Shares is in the best interests of each class individually and of the Fund as a whole. At an appropriate time, a Fund that has been authorized by its Board to offer ETF Shares will file with the Commission an amendment to its then-current registration statement to permit the Fund to offer and sell ETF Shares in addition to Conventional Shares. Each Fund will have distinct investment strategies that are different from those of the other Funds, and each Fund will attempt to achieve its investment objective by utilizing an active management strategy based on investments in equity and/or debt securities, as appropriate, including shares of other investment companies. If a Fund invests in derivatives, then (a) the Funds Board will periodically review and approve the Funds use of derivatives and how the Funds investment adviser assesses and manages risk with respect to the Funds use of derivatives and (b) the Funds disclosure of its use of derivatives in its offering documents and periodic reports will be consistent with relevant Commission and staff guidance. Each Applicant Fund has adopted certain fundamental policies consistent with the Act. It is anticipated that each Fund will be classified as diversified under the Act. However, one or more Funds may be classified as a non-diversified company under the Act. 8 Each Fund intends to maintain the required level of diversification and otherwise conduct its operations so as to qualify as a regulated investment company (RIC) for purposes of the Internal Revenue 8 See Section 5(b) of the Act. To the extent that a Fund is a non-diversified company, appropriate risk disclosure will be included in the Funds registration statement. 9 Code of 1986, as amended (the Code), in order to relieve each Fund of any liability for federal income tax to the extent that its earnings are distributed to shareholders. 9 B. The Adviser VGI or another authorized Adviser will be the investment adviser to the Funds. VGI is a Pennsylvania corporation registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the Advisers Act), and as a transfer agent under the Securities Exchange Act of 1934, as amended (the Exchange Act). VGI is wholly and jointly owned by 38 investment companies. 10 Vanguard provides each of the Vanguard funds, including the Funds, with corporate management, administrative, transfer agency, and, in some cases, investment advisory services. VGI employs a supporting staff of management and administrative personnel needed to provide the requisite services. The Adviser to each Fund will possess full discretionary investment authority with respect to the Funds portfolio (if the Fund has a single Adviser) or a discrete portion of the Funds portfolio (if the Fund has multiple Advisers). Any investment adviser to a Fund will be registered under the Advisers Act or will not be subject to such registration. C. The Distributor The Distributor is a wholly-owned subsidiary of VGI and a broker-dealer registered under the Exchange Act. The Distributor currently provides all distribution and marketing services for the Index-Based ETF Shares being sold pursuant to the Vanguard Index ETF Orders and will serve in the same capacity for the Applicant Funds. The Distributor will not be affiliated with any Listing Market. 9 The Trust reserves the right to create Funds which will not operate as RICs. 10 Each of the 38 investment companies is a Trust that is an applicant to this Application. At this time, the 38 Trusts collectively offer approximately 180 separate funds. 10 III. APPLICANTS PROPOSAL A. Operation of the Funds 1. Capital Structure and Voting Rights; Book-Entry Shareholders of a Fund will have one vote per Share with respect to matters regarding the Trust or the respective Fund for which a shareholder vote is required consistent with the requirements of the Act and the rules promulgated thereunder and Delaware corporation law. ETF Shares will be registered in book-entry form only and the Funds will not issue individual share certificates. The Depository Trust Company, a limited purpose trust company organized under the laws of the State of New York (the Depository or DTC), or its nominee will be the record or registered owner of all outstanding ETF Shares. Beneficial ownership of ETF Shares (owners of such beneficial interests referred to herein as Beneficial Owners) will be shown on the records of the Depository or Depository participants (e.g., broker-dealers, banks, trust companies and clearing companies) (DTC Participants). Beneficial Owners of ETF Shares will exercise their rights in such securities indirectly through the Depository and the DTC Participants. All references herein to owners or holders of such ETF Shares shall reflect the rights of persons holding an interest in such securities as they may indirectly exercise such rights through the Depository and DTC Participants, except as otherwise specified. No Beneficial Owner shall have the right to receive a certificate representing such ETF Shares. Conveyances of all notices, statements, shareholder reports and other communications from any Fund to Beneficial Owners will be at such Funds expense through the customary practices and facilities of the Depository and the DTC Participants. 11 2. Investment Objectives As noted above, most previous Commission orders permitting ETFs have involved investment companies with portfolio securities selected to correspond to the price and yield performance of a particular securities index. The relief requested herein is similar, except that each Applicant Fund will not seek to track the performance of a securities index. Instead, in pursuing its investment objective, each Fund will utilize an active management strategy for security selection and portfolio construction. The Funds may invest in equity securities (Equity Funds) or fixed income securities (Fixed Income Funds) traded in the U.S. or non-U.S. markets. The Equity Funds that invest in equity securities traded in the U.S. market (Domestic Equity Funds), Fixed Income Funds that invest in fixed income securities traded in the U.S. market (Domestic Fixed Income Funds) and Funds that invest in equity and fixed income securities traded in the U.S. market (Domestic Blend Funds) together are Domestic Funds. Funds that invest in foreign and domestic equity securities are Global Equity Funds. Funds that invest in foreign and domestic fixed income securities are Global Fixed Income Funds. Funds that invest in equity securities and fixed income securities traded in the U.S. or non-U.S. markets are Global Blend Funds (and collectively with the Global Equity Funds and Global Fixed Income Funds, Global Funds). Funds that invest solely in foreign equity securities are Foreign Equity Funds, Funds that invest solely in foreign fixed income securities are Foreign Fixed Income Funds, and Funds that invest in both foreign equity and foreign fixed income securities are Foreign Blend Funds (and collectively with Foreign Equity Funds and Foreign Fixed Income Funds, Foreign Funds). 12 3. Implementation of Investment Strategy. In order to implement each Applicant Fund’s investment strategy, the Adviser of a Fund, each business day, may review and change the securities and other assets and positions held by the Fund including Short Positions (defined below) (“Portfolio Positions”). The Adviser will not disclose information concerning the identities and quantities of the Portfolio Positions before such information is publicly disclosed and is available to the entire investing public. Notwithstanding the foregoing, prior to disclosure to the general public of the identities and quantities of the Portfolio Positions, the Adviser may disclose such information solely to the Chief Compliance Officers of the relevant Trust and the Adviser for purposes of such persons’ monitoring of compliance with each entity’s Code of Ethics (as defined below) 11 or other regulatory issues under the “federal securities laws,” as defined in Rule 38a-1 of the Act and to certain service providers for a Fund with whom the Fund has confidentiality agreements, for example, a Fund’s custodian. 4. Depositary Receipts Applicants anticipate that the Applicant Funds may invest a portion of their assets in depositary receipts representing foreign securities in which they seek to invest (“Depositary 11 The Adviser and Distributor each have adopted a Code of Ethics as required under Rule 17j-1 under the Act, which contains provisions reasonably necessary to prevent Access Persons (as defined in Rule 17j-1) from engaging in any conduct prohibited in Rule 17j-1. In addition, the Adviser has adopted policies and procedures as required under Section 204A of the Advisers Act, which are reasonably designed in light of the nature of its business to prevent the misuse, in violation of the Advisers Act or the Exchange Act or the rules thereunder, of material non-public information by the Adviser or any associated person, as well as compliance policies and procedures as required under Rule 206(4)-7 under the Advisers Act. In accordance with Advisor’s Code of Ethics and policies and procedures designed to prevent the misuse of material non-public information, personnel of the Advisor with knowledge about the composition of a Creation Deposit (defined below) will be prohibited from disclosing such information to any other person, except as authorized in the course of their employment, until such information is made public. 13 Receipts”). Depositary Receipts are typically issued by a financial institution (a “Depositary”) and evidence ownership interests in a security or a pool of securities (“Underlying Securities”) that have been deposited with the Depositary. 12 A Fund will not acquire any Depositary Receipts that the Adviser deems to be illiquid or for which pricing information is not readily available. 5. Listing Market After receiving authorization from its Board to offer ETF Shares, an Applicant Fund will submit an application to list its ETF Shares on a Listing Market . It is expected that one or more member firms of the Listing Market will maintain a market for the Fund’s ETF Shares. As long as a Fund operates in reliance on the requested Order, ETF Shares of the Fund will be listed on a Listing Market. ETF Shares may also be cross-listed on one or more foreign securities exchanges. Other than a market maker, no affiliated person or affiliated person of an affiliated person of a Fund will maintain a secondary market in the Fund’s ETF Shares. B. Purchases and Redemptions of ETF Shares and Creation Units Except in connection with the Conversion Privilege (defined below), ETF Shares of each Fund will be issued in Creation Units expected to be of 25,000 or more shares. The Funds will offer and sell Creation Units of ETF Shares through the Distributor on a continuous basis at the NAV per Share next determined after receipt of an order in proper form. The NAV of each Fund’s ETF Shares will be determined as of the close of regular trading on the New York Stock 12 Depositary Receipts include American Depositary Receipts (“ADRs”) and Global Depositary Receipts (“GDRs”). With respect to ADRs, the Depositary is typically a U.S. financial institution and the Underlying Securities are issued by a foreign issuer. The ADR is registered under the Securities Act on Form F-6. ADR trades occur either on a Listing Market or off-exchange. Rule 6620 of the Financial Industry Regulatory Authority (“FINRA”) requires all off-exchange transactions in ADRs to be reported within 90 seconds and ADR trade reports to be disseminated on a real-time basis. With respect to GDRs, the Depositary may be a foreign or a U.S. entity, and the Underlying Securities may have a foreign or a U.S. issuer. All GDRs are sponsored and trade on a foreign exchange. No affiliated persons of Applicants or of any Adviser or Fund will serve as the Depositary for any Depositary Receipts held by a Fund. 14 Exchange (“NYSE”) on each day that the NYSE is open. A “Business Day” is defined as any day that the Fund is open for business, including as required by Section 22(e) of the Act. The Funds will sell and redeem Creation Units only on Business Days. Applicants anticipate that the initial price of an ETF Share will range from $20 to $200 and that the initial price of a Creation Unit will range from $1,000,000 to $20,000,000. ETF Shares will be listed on the Listing Market and traded in the secondary market in the same manner as other equity securities. The price of ETF Shares trading on the secondary market will be based on a current bid-offer market. No secondary sales will be made to brokers or dealers at a concession by the Distributor or by a Fund. Purchases and sales of ETF Shares in the secondary market, which will not involve a Fund, will be subject to customary brokerage commissions and charges. The pricing of ETF Shares by means of bids and offers on the Listing Market in the secondary market is not novel. This is the method by which the shares of closed-end investment companies are priced and sold after initial issuance. This also is the method employed by other ETFs whose individual securities all trade on a Listing Market. Applicants understand that ETFs, including actively managed as well as index ETFs, generally have traded at, or very close to, their respective NAVs per Share. Like those products, the price at which the Funds’ ETF Shares will trade will be disciplined by arbitrage opportunities created by the ability to purchase or redeem Creation Units at NAV per Share, which should ensure that the ETF Shares will not trade at a material premium or discount in relation to NAV per Share. 1. Composition of Creation Baskets In order to keep costs low and permit each Fund to be as fully invested as possible, ETF Shares will be purchased (except in connection with the Conversion Privilege) and redeemed in 15 Creation Units and generally on an in-kind basis. ETF Shares will be redeemable in Creation Units on any Business Day. Except where the purchase or redemption will include cash under the limited circumstances specified below, purchasers will be required to purchase Creation Units by making an in-kind deposit of specified instruments ("Deposit Instruments"), and shareholders redeeming their ETF Shares will receive an in-kind transfer of specified instruments ("Redemption Instruments"). 13 On any given Business Day, the names and quantities of the instruments that constitute the Deposit Instruments and the names and quantities of the instruments that constitute the Redemption Instruments will be identical, and these instruments may be referred to, in the case of either a purchase or a redemption, as the "Creation Basket." In addition, the Creation Basket will correspond pro rata to the positions in the Fund's portfolio (including cash positions), 14 except: (a) in the case of bonds, for minor differences when it is impossible to break up bonds beyond certain minimum sizes needed for transfer and settlement; (b) for minor differences when rounding is necessary to eliminate fractional shares or lots that are not tradeable round lots; 15 or (c) TBA Transactions, 16 short positions in securities (Short Positions), and other positions that cannot be transferred in kind 17 will be excluded from the Creation Basket. 18 13 The Funds must comply with the federal securities laws in accepting Deposit Instruments and satisfying redemptions with Redemption Instruments, including that the Deposit Instruments and Redemption Instruments are sold in transactions that would be exempt from registration under the Securities Act. In accepting Deposit Instruments and satisfying redemptions with Redemption Instruments that are restricted securities eligible for resale pursuant to Rule 144A under the Securities Act, the Funds will comply with the conditions of Rule 144A. 14 The portfolio used for this purpose will be the same portfolio used to calculate the Fund's NAV for that Business Day. 15 A tradeable round lot for a security will be the standard unit of trading in that particular type of security in its primary market. 16 If there is a difference between the net asset value attributable to a Creation Unit and the aggregate market value of the Creation Basket exchanged for the Creation Unit, the party conveying instruments with the lower value will also pay to the other an amount in cash equal to that difference (the "Balancing Amount"). A difference may occur where the market value of the Creation Basket changes relative to the net asset value of the Fund for the reasons identified in clauses (a) through (c) above. Purchases and redemptions of Creation Units may be made in whole or in part on a cash basis, rather than in kind, solely under the following circumstances: (a) to the extent there is a Balancing Amount, as described above; (b) if, on a given Business Day, the Fund announces before the open of trading that all purchases, all redemptions, or all purchases and redemptions on that day will be made entirely in cash; (c) if, upon receiving a purchase or redemption order from an Authorized Participant, 19 the Fund determines to require the purchase or redemption, as applicable, to be made entirely in cash; 20 16 A TBA Transaction is a method of trading mortgage-backed securities. In a TBA Transaction, the buyer and seller agree upon general trade parameters such as agency, settlement date, paramount and price. The actual pools delivered generally are determined two days prior to the settlement date. 17 This includes instruments that can be transferred in kind only with the consent of the original counterparty to the extent the Fund does not intend to seek such consents. 18 Because these instruments will be excluded from the Creation Basket, their value will be reflected in the determination of the Balancing Amount (defined below). 19 The term Authorized Participant is defined below in Part III.B.2. 17 (d) if, on a given Business Day, the Fund requires all Authorized Participants purchasing or redeeming ETF Shares on that day to deposit or receive (as applicable) cash in lieu of some or all of the Deposit Instruments or Redemption Instruments, respectively, solely because: (i) such instruments are not eligible for transfer through either the NSCC Process or DTC Process; or (ii) in the case of Global Funds or Foreign Funds, such instruments are not eligible for trading due to local trading restrictions, local restrictions on securities transfers, or other similar circumstances; or (e) if the Fund permits an Authorized Participant to deposit or receive (as applicable) cash in lieu of some or all of the Deposit Instruments or Redemption Instruments, respectively, solely because: (i) such instruments are, in the case of the purchase of a Creation Unit, not available in sufficient quantity; (ii) such instruments are not eligible for trading by an Authorized Participant or the investor on whose behalf the Authorized Participant is acting; or (iii) a holder of ETF Shares of a Global Fund or Foreign Fund would be subject to unfavorable income tax treatment if the holder receives redemption proceeds in kind. Each Business Day, before the open of trading on the Listing Market, the Fund will cause to be published through the NSCC the names and quantities of the instruments comprising the 20 In determining whether a particular Fund will sell or redeem Creation Units entirely on a cash or in-kind basis (whether for a given day or a given order), the key consideration will be the benefit that would accrue to the Fund and its investors. For instance, in bond transactions, the Adviser may be able to obtain better execution than ETF Share purchasers because of the Adviser's size, experience and potentially stronger relationships in the fixed income markets. Purchases of Creation Units either on an all cash basis or in-kind are expected to be neutral to the Funds from a tax perspective. In contrast, cash redemptions typically require selling portfolio holdings, which may result in adverse tax consequences for the remaining Fund shareholders that would not occur with an in-kind redemption. As a result, tax considerations may warrant in-kind redemptions. 18 Creation Basket, as well as the estimated Balancing Amount for that day. The published Creation Basket will apply until a new Creation Basket is announced on the following Business Day, and there will be no intra-day changes to the Creation Basket except to correct errors in the published Creation Basket. 2. Clearance and Settlement of Creation and Redemption Transactions All orders to purchase Creation Units must be placed with the Distributor by or through an “Authorized Participant,” which is a DTC Participant that has executed a “Participant Agreement” with the Distributor. Authorized Participants may be, but are not required to be, members of the Listing Market. Investors may obtain a list of Authorized Participants from the Distributor. Purchase orders for Funds will be processed either through a manual clearing process or through an enhanced clearing process. The enhanced clearing process is available only to those DTC Participants that also are participants in the Continuous Net Settlement (“CNS”) System of the National Securities Clearing Corporation (“NSCC”), a clearing agency registered with the Commission and affiliated with DTC. The NSCC/CNS system has been enhanced specifically to effect purchases and redemptions of exchange-traded investment company securities, such as Creation Units of ETF Shares. The enhanced clearing process (the “NSCC Process”) simplifies the process of transferring a basket of securities between two parties by treating all of the securities that comprise the basket as a single unit. By contrast, the manual clearing process (the “DTC Process”) involves a manual line-by-line movement of each securities position. Because the DTC Process involves the movement of hundreds of securities, while the NSCC Process involves the movement of one unitary basket, DTC will charge a Fund more than NSCC to settle a purchase or redemption of Creation Units. Each Fund recoups some or all of the settlement 19 costs charged by NSCC and DTC by imposing a Transaction Fee on investors purchasing or redeeming Creation Units. For this reason, investors purchasing or redeeming Funds through the DTC Process generally will pay a higher Transaction Fee than will investors doing so through the NSCC Process. For each Fund, the Transaction Fee will be limited to an amount that has been determined by the Adviser to be appropriate. The Transaction Fee covers certain expenses, for example, custodial costs and brokerage expenses. The purpose of the Transaction Fee is to protect the existing shareholders of the Funds from the dilutive costs associated with the purchase and redemption of Creation Units. With respect to any Foreign or Global Funds, the clearance and settlement of its Creation Units will depend on the nature of each security, consistent with the processes discussed below. The NSCC Process is not currently available for purchases or redemptions of Creation Units of Foreign Funds, Global Funds or Fixed Income Funds. Accordingly, Authorized Participants making payment for orders of Creation Units of Foreign Funds or Global Funds must have international trading capabilities and must deposit the Creation Deposit with the Fund outside the NSCC Process through the relevant Funds custodian and sub-custodians. Specifically, the purchase of a Creation Unit of a Foreign Fund or a Global Fund will operate as follows. The Authorized Participant, acting for itself or on another investors behalf, must submit an order to purchase one or more Creation Units to the Funds Distributor, in the form required by the Fund, by the Order Cut-Off Time on the Transmittal Date (as those terms are defined below). Once a purchase order has been placed with the Distributor, the Distributor will inform the Adviser and custodian. Once the custodian has been notified of an order to purchase, it will provide necessary information to the sub-custodian(s) of the relevant Foreign Fund or Global Fund. The 20 Authorized Participant will deliver to, in the case of a purchase (receive from, in the case of a redemption), the appropriate sub-custodians, on behalf of itself or the investor on whose behalf it is acting, the Deposit Instruments or Redemption Instruments, as applicable, plus in either case any cash as determined in accordance with the procedures described in Section III.B.1 (a “Creation Deposit”), with any appropriate adjustments as determined by the Fund. 21 Creation Deposits must be delivered to the accounts maintained at the applicable sub-custodians. All sub- custodians will comply with Rule 17f-5 under the Act. Once sub-custodians confirm to the custodian that the required securities and/or cash have been delivered, the custodian will notify the Adviser and Distributor. The Distributor will then deliver a confirmation and Prospectus (if required by law) to the purchaser. In addition, the Distributor will maintain a record of the instructions given to the Trust to implement the delivery of ETF Shares. Except as described below, ETF Shares and Deposit Instruments of Fixed Income Funds will clear and settle in the same manner as the ETF Shares and Deposit Instruments of Equity Funds. The ETF Shares and Deposit Instruments of Fixed Income Funds will clear and settle in the same manner as the fixed income securities and shares of other ETFs that invest in fixed income securities. Deposit Instruments that are U.S. government or U.S. agency securities and any cash will settle via free delivery through the Federal Reserve System. Non-U.S. fixed income securities will settle in accordance with the normal rules for settlement of such securities in the applicable non-U.S. market. The ETF Shares will settle through the DTC. The custodian will monitor the movement of the underlying Deposit Instruments and will instruct the 21 When redeeming a Creation Unit of a Foreign Fund or a Global Fund and taking delivery of Redemption Instruments in connection with such redemption into a securities account of the Authorized Participant or investor on whose behalf the Authorized Participant is acting, the owner of the account must maintain appropriate security arrangements with a broker-dealer, bank or other custody provider in each jurisdiction in which any of the Redemption Instruments are customarily traded. 21 movement of ETF Shares only upon validation that such securities have settled correctly. The settlement of ETF Shares will be aligned with the settlement of the underlying Deposit Instruments and will generally occur on a settlement cycle of T+3 Business Days or shorter, at the sole discretion of the Trust on behalf of each Fixed Income Fund. 22 Applicants do not believe the issuance and settlement of Creation Units in the manner described above will have any negative impact on the arbitrage efficiency or the secondary market trading of ETF Shares. Applicants do not believe that the clearing and settlement process will affect the arbitrage of ETF Shares of the Fixed Income Funds. All orders to purchase Creation Units, whether through the NSCC Process or the DTC Process, must be received by the Distributor no later than the closing time of the regular trading session of the NYSE (ordinarily 4:00 p.m. ET) (Order Cut-Off Time) on the date such order is placed (the Transmittal Date) in order for the purchaser to receive the NAV per ETF Share determined on the Transmittal Date. Each Fund reserves the right to establish an Order Cut-Off Time earlier than the closing time of the regular trading session of the NYSE (a) for all creation and redemption orders, or (b) for custom orders. 23 A Fund may establish an earlier Order Cut- 22 Applicants note that ETF Shares of the Fixed Income Funds typically will trade and settle on a trade date plus three business days (T+3) basis. Where this occurs, Applicants believe that ETF Shares of each Fixed Income Fund will trade in the secondary market at prices that reflect interest and coupon payments on Portfolio Positions through the ETF Shares T+3 settlement date. As with other investment companies, the Act requires the Fixed Income Funds to calculate NAV based on the current market value of portfolio investments, and does not permit the Fixed Income Funds to reflect in NAV interest and coupon payments not due and payable. Therefore, to the extent that ETF Shares of the Fixed Income Funds may trade in the secondary market at a price that reflects interest and coupon payments due on a T+3 settlement date, Applicants anticipate that such ETF Shares may trade in the secondary market at a slight premium to NAV per share that reflects these interest and coupon payments. Applicants do not believe that this apparent premium will have any impact on arbitrage activity or the operations of the Fixed Income Funds. The market makers (and other institutional investors) who would take advantage of arbitrage activity have full access to this information and regularly consider such information when buying an individual bond or baskets of fixed income securities. 23 A custom order is any purchase or redemption of ETF Shares made in whole or in part on a cash basis by an Authorized Participant in reliance on clause (e)(i)-(iii) in Part B.1 above. 22 Off Time if deemed to be in the best interests of the Fund and its existing shareholders and if such earlier Order Cut-Off Time is applied equally to and disclosed to all Authorized Participants. The Distributor will maintain a record of Creation Unit purchases and will send out confirmations of such purchases. The Distributor will transmit all purchase orders to the relevant Fund. The Fund may reject any order that is not in proper form. After a Fund has accepted a purchase order and received delivery of the Creation Deposit, NSCC or DTC, as the case may be, will instruct the Fund to initiate “delivery” of the appropriate number of ETF Shares to the book-entry account specified by the purchaser. The Distributor will furnish a Prospectus (if required by law) and a confirmation order to those placing purchase orders. In addition to the information made available by the Adviser, the Listing Market will disseminate: (i) continuously throughout the regular trading hours (anticipated to be 9:30 a.m. to 4:00 p.m. or 4:15 p.m. ET, as specified by the Listing Market), through the facilities of the consolidated tape, the market value of an ETF Share, and (ii) every 15 seconds throughout the regular trading hours a calculation of the estimated NAV of an ETF Share (which estimate is expected to be accurate to within a few basis points). Comparing these two figures allows an investor to determine whether, and to what extent, ETF Shares are selling at a premium or a discount to NAV per ETF Share. 24 Neither the Trust nor any Fund will be involved in, or responsible for, the calculation or dissemination of any such amount and will make no warranty as to its accuracy. 24 In contrast to the Vanguard Index ETF Orders, there is no requirement to have a benchmark index with which to compare the NAV per ETF Share of a Fund. Nonetheless, Applicants believe that the dissemination of an estimated NAV per Share calculated on the current disseminated Creation Basket and Balancing Amount throughout the day will provide investors with the same type of information that is provided by the dissemination of the intra-day value of a benchmark index. 23 3. Pricing of ETF Shares The price of ETF Shares trading on the Listing Market will be based on a current bid/offer market. The price of ETF Shares of any Fund, like the price of all traded securities, is subject to factors such as supply and demand, as well as the current value of the Portfolio Positions held by such Fund. ETF Shares, available for purchase or sale on an intraday basis on the Listing Market, do not have a fixed relationship either to the previous day’s NAV per ETF Share nor the current day’s NAV per ETF Share. The market price of a Fund’s ETF Shares therefore may be below, at, or above the most recently calculated NAV per ETF Share. No secondary sales will be made to brokers or dealers at a concession by the Distributor or by a Fund. Transactions involving the sale of ETF Shares on the Listing Market will be subject to customary brokerage commissions and charges. 4. Conversion of Conventional Shares into ETF Shares Applicants intend (but do not commit) to offer current and future holders of Conventional Shares, except those holding Conventional Shares through a 401(k) or other participant-directed employer-sponsored retirement plan, the opportunity to convert such shares into ETF shares of equivalent value (the "Conversion Privilege"). Applicants believe that the Conversion Privilege will facilitate the movement of investors currently holding Conventional Shares, but desiring intraday trading flexibility, out of their Conventional Shares and into ETF Shares in an expeditious and tax efficient manner. 25 Many shareholders have taken advantage of the Conversion Privilege in those Vanguard funds that currently offer ETF Shares. 25 Investors who own Conventional Shares through an employer sponsored retirement plan (and who are eligible to own ETF Shares through the plan) can sell Conventional Shares and use the proceeds to buy ETF Shares without tax consequences. It is therefore unnecessary to offer the Conversion Privilege to such investors. 24 The Conversion Privilege will be a "one-way" transaction only. Holders of Conventional Shares may convert those shares into ETF shares, but Beneficial Owners of ETF Shares will not be permitted to convert those shares into Conventional Shares. 26 The decision to convert shares of one class into another will be solely at the option of the shareholder. Under no circumstances will a holder of Conventional Shares be required to convert his or her shares into ETF Shares. Under applicable tax law, the conversion of Conventional Shares of a Fund to ETF Shares of the same Fund is not a taxable transaction, except as noted below. Because DTC's systems currently are unable to handle fractional shares, conversion requests will be rounded down to the nearest whole share so that only whole ETF Shares will be moved to a brokerage account through the conversion process. The following example will illustrate this point. Assume a shareholder owns $50,000 of Investor Shares issued by a Vanguard fund and requests (through his broker) that $30,000 worth be converted to ETF Shares. Assume further that the NAVs of the fund's Investor Shares and ETF Shares next computed after receipt of the conversion request are $20.00 and $82.14, respectively. If there were no rounding, the shareholder's request would result in 1,500 Investor Shares (worth $30,000) being converted into 365.hares (also worth $30,000). But because DTC cannot handle fractional shares, only hares (worth $29,981.10) will be moved to the shareholder's designated brokerage account. The hares will be converted from 1,499.055 Investor Shares (also worth $29,981.10). If a shareholder requests conversion of all Investor Shares to ETF Shares (rather than a portion, as in the example above), Applicants will liquidate the fractional share that remains and 26 An ETF Shareholder wishing to hold Conventional Shares could, of course, sell the ETF Shares and use the sale proceeds to purchase Conventional Shares. Unlike a conversion, however, that transaction would be a taxable event, and the investor would incur brokerage commissions when selling the ETF Shares. 25 send the cash to the broker through whom the shareholder will own the ETF Shares, for the benefit of the shareholder. 27 By way of illustration, assume the shareholder in the previous example owns $30,000 of Investor Shares, rather than $50,000, and requests (through his broker) that the entire balance be converted to ETF Shares. As above, hares (worth $29,981.10) would be delivered to the shareholder's designated broker. The 0.945 Investor Share remaining in the shareholder's account would be liquidated and the cash value of that fractional share ($18.90) transferred to the shareholder's broker. In this scenario, the liquidation of the fractional share would be a taxable event, and the cash amount transferred ($18.90) would represent taxable income to the shareholder (unless held in an IRA or other tax-deferred account). The SAI of a Fund will contain a description of the Conversion Privilege. Among other things, the SAI will disclose (i) that Conventional Shares can be converted into ETF Shares only in whole share increments (the rounding down process); (ii) that the fractional share that remains when a shareholder converts all of a Fund's Conventional Shares will be liquidated and the balance transferred to the shareholder's designated broker; and (iii) the tax consequences of a conversion. Applicants expect that investors interested in moving from Conventional Shares to ETF Shares would do so via a conversion (a nontaxable event, except as noted above), rather than by redeeming their Conventional Shares and using the proceeds to purchase ETF Shares (a taxable event). However, an investor might prefer to redeem Conventional Shares and purchase ETF Shares rather than taking advantage of the Conversion Privilege if the investor wants to own ETF Shares immediately and does not want to wait while the asset transfer is completed. In any event, the decision on how to move from Conventional Shares to ETF Shares rests solely with the 27 Applicants reserve the right, however, to distribute the residual cash directly to the shareholder. 26 investor. Applicants will not adopt any measures to encourage conversions over redemptions, or vice-versa. It is Applicants' present intention to leave the Conversion Privilege open indefinitely. However, Applicants reserve the right to terminate the Conversion Privilege upon reasonable notice to holders of Conventional Shares. The Conversion Privilege is an exchange offer under Section 11(a) of the Act. The terms of the Conversion Privilege will conform to the requirements of Section 11(a). In particular, the conversion will be made at the relative net asset values of the respective securities. Applicants may impose an administrative fee on shareholders who effect a conversion. If a fee is imposed, it will be applied in compliance with Rule lla-3 under the Act. ETF Shares issued to a shareholder as part of a conversion transaction will be newly issued shares, not shares purchased by the Applicant Fund on the secondary market. The issuance of ETF Shares in connection with the Conversion Privilege will comply with the Securities Act. As noted above, retail investors must hold ETF Shares in a brokerage account. Thus, before an investor can convert Conventional Shares into ETF Shares, she must have an existing brokerage account or open a new one. 28 To initiate a conversion, the investor would contact the broker where she has established the account in which the ETF Shares will be held. The broker would contact VGI, and the conversion would be effected through a process that involves VGI (in its role as the Fund's transfer agent), the Fund's custodian bank, and DTC. Once the conversion is complete, and the investor owns ETF Shares rather than Conventional Shares, Applicants would have no information about, and no relationship with, the investor (now the Beneficial Owner) with respect to the investor's ownership of those ETF 28 The Funds will have no role in selecting or recommending a broker for the purpose of holding ETF Shares. 27 Shares. The Funds records would reflect ownership of those ETF Shares by DTC. DTC's records, in turn, would reflect ownership by the DTC Participant broker-dealer through whom the Beneficial Owner holds the ETF Shares, and the broker's records would reflect ultimate ownership by the Beneficial Owner. As noted above, Beneficial Owners would continue to receive all of the statements, notices, and reports required by law. However, Beneficial Owners seeking account information or wanting to sell their ETF Shares would have to contact their broker, not Applicants. And Beneficial Owners would no longer receive services offered by Applicants to Conventional Shareholders, such as dividend reinvestment, online or telephone redemptions, average cost information, and services for moving money into or out of client accounts. C. Likely Purchasers of ETF Shares Applicants expect that there will be several categories of market participants who are likely to be interested in purchasing Creation Units directly from the Funds. One is institutional investors that desire to keep a portion of their portfolios invested in a professionally managed, diversified portfolio of securities and that find the ETF Shares a cost effective means to do so. Another is market makers, who will purchase (and redeem) Creation Units in response to secondary market supply and demand, and for inventory control. A third category is arbitrageurs (many of whom are market makers), who seek to take advantage of any slight premium or discount in the market price of ETF Shares of a Fund on the Listing Market versus the cost of depositing (or redeeming) Creation Units. Applicants do not expect that market makers and arbitrageurs will hold positions in ETF Shares for any length of time unless the positions are appropriately hedged. Applicants believe that the purchase and redemption of Creation Units by 28 these market participants will enhance the liquidity of the secondary market as well as keep the market price of ETF Shares close to their NAV. Purchasers of ETF Shares in Creation Units may hold such ETF Shares or sell them into the secondary market. Applicants expect that secondary market purchasers of ETF Shares will include both institutional investors and retail investors for whom such ETF Shares provide a useful, retail-priced, exchange-traded mechanism for investing in a professionally managed, diversified portfolio of securities. D. Disclosure Documents Section 5(b)(2) of the Securities Act makes it unlawful to carry or cause to be carried through interstate commerce any security for the purpose of sale or delivery after sale unless accompanied or preceded by a statutory prospectus. Although Section 4(3) of the Securities Act excepts certain transactions by dealers from the provisions of Section 5 of the Securities Act, 29 Section 24(d) of the Act disallows such exemption for transactions in redeemable securities issued by a unit investment trust or an open-end management company if any other security of the same class is currently being offered or sold by the issuer or by or through an underwriter in a public distribution. Because Creation Units will be redeemable, will be issued by an open-end management company and will be continually in distribution, the above provisions require the delivery of a 29 Applicants note that Prospectus delivery is not required in certain instances, including purchases of ETF Shares by an investor who has previously been delivered a Prospectus (until such Prospectus is supplemented or otherwise updated) and unsolicited brokers’ transactions in ETF Shares (pursuant to Section 4(4) of the Securities Act). Also, firms that do incur a Prospectus-delivery obligation with respect to ETF Shares will be reminded that under Securities Act Rule 153, a Prospectus-delivery obligation under Section 5(b)(2) of the Securities Act owed to a member of the Listing Market in connection with a sale on such Listing Market, is satisfied by the fact that the Prospectus and SAI (as defined below) are available at such Listing Market upon request. 29 statutory or summary prospectus prior to or at the time of the confirmation of each secondary market sale involving a dealer. The Distributor will coordinate the production and distribution of Prospectuses to broker- dealers. It will be the responsibility of the broker-dealers to ensure that a Prospectus is provided for every secondary market purchase of ETF Shares. 30 E. Sales and Marketing Materials Applicants will take such steps as may be necessary to avoid confusion in the publics mind between the ETF Shares and Conventional Shares. ETF Shares will not be advertised or marketed or otherwise held out as Conventional Shares. All marketing materials that describe the features or method of obtaining, buying or selling ETF Shares traded on the Listing Market, or refer to redeemability, will disclose that ETF Shares are not individually redeemable shares and that the owners of ETF Shares may acquire those ETF Shares from the Fund, except in connection with the Conversion Privilege, or tender those ETF Shares for redemption to the Fund in Creation Units only. F. Availability of Information Regarding ETF Shares The Distributor intends to maintain a website that will include each Funds Prospectus, statement of additional information (SAI), and summary prospectus, if used, and additional quantitative information that is updated on a daily basis, including, for each Fund, the prior Business Days NAV per ETF Share and the market closing price or mid-point of the bid/ask spread at the time of calculation of such NAV per ETF Share (the Bid/Ask Price), and a calculation of the premium or discount of the market closing price or Bid/Ask Price against such NAV per ETF Share. The website and information will be publicly available at no charge. 30 To the extent that a Fund is using a summary prospectus pursuant to Rule 498 under the Securities Act, the summary prospectus may be used to meet the prospectus delivery requirements. 30 The Listing Market also is expected to disseminate a variety of data with respect to each Fund on a daily basis by means of CTA and CQ High Speed Lines; information with respect to recent NAV per ETF Share, net accumulated dividend, final dividend amount to be paid, shares outstanding, estimated cash amount and total cash amount per Creation Unit will be made available prior to the opening of the Listing Market. Each Business Day, before the open of trading on the Listing Market, each Fund will cause to be published on the Distributors proprietary portal system and/or through the NSCC the names and quantities of the instruments comprising the Creation Basket, as well as the estimated Balancing Amount(if any), for that day. The published Creation Basket will apply until a new Creation Basket is announced on the following Business Day, and there will be no intra-day changes to the Creation Basket except to correct errors in the published Creation Basket. On each Business Day, before commencement of trading in ETF Shares on a Fund's Listing Market, each Fund will disclose on the website the identities and quantities of the Portfolio Positions held by the Fund that will form the basis for the Funds calculation of NAV per ETF Share at the end of the Business Day. 31 In addition to the list of names and amount of each instrument constituting the current Creation Basket, it is intended that, on each Business Day, the Balancing Amount effective as of the previous Business Day, per outstanding ETF Share of each Fund, will be made available. Unlike index-based exchange-traded funds, there will be no underlying benchmark index the performance of which the Fund seeks to match. Consequently, there will be no intra-day index information provided to shareholders of the Funds. Nonetheless, the Listing Market will disseminate, every 15 seconds during the Listing Markets regular trading hours, through the 31 Under accounting procedures followed by the Funds, trades made on the prior Business Day will be booked and reflected in NAV on the current Business Day. Accordingly, the Funds will be able to disclose at the beginning of the Business Day the portfolio that will form the basis for the NAV calculation at the end of the Business Day. 31 facilities of the Consolidated Tape Association, an estimated NAV, which is an amount per ETF Share representing the sum of the estimated Balancing Amount effective through and including the previous Business Day, plus the current value of the Deposit Instruments, on a per Share basis. This amount represents the estimated NAV of an ETF Share. The Funds will not be involved in, or responsible for, the calculation or dissemination of any such amount and will make no warranty as to its accuracy. G. Operational Fees and Expenses; Shareholder Transaction Expenses All expenses incurred in the operation of the Funds will be allocated among the various Funds in accordance with the Funds’ Service Agreement. 32 No sales charges for purchases of ETF Shares of any Fund will be imposed. As indicated above, each Fund will charge a Transaction Fee in connection with the purchase and redemption of Creation Units of its ETF Shares. H. Shareholder Reports With each distribution, a Fund will furnish to DTC Participants for distribution to Beneficial Owners of ETF Shares information setting forth the amount being distributed, expressed as a dollar amount per Share. Beneficial Owners also will receive annually notification as to the tax status of the Fund’s distributions. After the end of each fiscal year, each Fund will make available to DTC Participants, for distribution to each person who was a Beneficial Owner of ETF Shares at the end of the fiscal year, an annual report to shareholders containing financial statements audited by independent accountants of nationally recognized standing and such other information as may be required by 32 For more information about the Funds’ Service Agreement, see infra Part V. B.2. 32 applicable laws, rules and regulations. Copies of semi-annual shareholder reports will also be made available to DTC Participants for distribution to Beneficial Owners of ETF Shares. I. Regulatory Concerns In developing the structure and investment process of the Funds, Applicants seek to address all of the regulatory concerns raised in the Concept Release. · Transparency of the Fund’s Portfolio Applicants believe that, absent unusual circumstances, investors have a reasonable expectation that all ETFs (whether index-based or actively managed) will be designed to enable efficient arbitrage and thereby minimize the probability that shares of an ETF will trade at a material premium or discount to NAV per Share. Applicants believe that one way to facilitate effective arbitrage activity in the ETF Shares of the Funds is to provide full portfolio holdings of the Fund daily to market participants. 33 Such disclosure enables arbitrageurs (1) to more precisely measure the premium or discount that is created when the market price of a Fund’s ETF Shares deviates from NAV, and (2) to more precisely calculate the arbitrage opportunity they could capture through the creation and redemption process. As previously noted (Part III.F supra ), the Adviser proposes to provide full transparency of each Fund’s portfolio each day. Short Positions (if any) will be disclosed on the Fund’s publicly available website and described in sufficient detail for market participants to understand the investment strategies, value the portfolio, and permit informed trading of each Fund. 33 See Concept Release at 10 (“[The] high degree of transparency in the investment operations of an ETF helps arbitrageurs determine whether to purchase or redeem Creation Units based on the relative values of the ETF shares in the secondary market and the securities contained in the ETF’s portfolio.”).
